Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 3, 58, 63, 64, 67, 68, and 70-79 are pending.
Claims 59-62, 65, and 66 are canceled. 
Claim 79 is withdrawn.
Claims 3, 63, and 79 are currently amended.
Claims 3, 58, 63, 64, 67, 68, and 70-78 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 3, 58, 63, 64, 67, 68, and 70-78 under 35 U.S.C. 103 as being unpatentable over Tuaillon et al. (WO 2008/002933, international publication date: 01/03/2008, in IDS from 08/14/2017) in view of Cragg et al. (WO 2012/022985, international publication date: 02/23/2012, in IDS from 08/14/2017) and Wolin et al. (US PG PUB 2003/0185796, publication date: 10/02/2003) is maintained. Claims 59-62, 65, and 66 are canceled. 

Nonstatutory Double Patenting
The provisional rejection of claims 3, 58, 64-68, and 70-78 on the ground of nonstatutory double patenting as being unpatentable over claims 55-58, 61, 67-73, and 75-92 of copending Application No. 13/817,744 in view of Cragg et al. (WO 2012/022985, international publication date: 02/23/2012, in IDS from 08/14/2017) and Wolin etal. (US PGPUB 2003/0185796, publication date: 10/02/2003) is maintained. Claim 65 and 66 are canceled. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

Response to Arguments
	In Applicant Arguments, dated 08/31/2022, Applicant asserts that since the claims have been amended to recite that “the antibody molecule specifically binds to CD20” and that “the agent comprises at least one of the following CDR amino acid sequences: SEQ ID NO: 171 and SEQ ID NO: 172 and SEQ ID NO: 173 and SEQ ID NO: 174 and SEQ ID NO: 175 and SEQ ID NO: 176,” the claims are now commensurate in scope with Applicant’s evidence of synergy.
	This argument has been fully considered but is not deemed persuasive. At p. 5 of the Final Rejection, dated 05/05/2021, it is stated that type I anti-CD20 antibodies, such as rituximab, are known to internalize rapidly, unlike type II anti-CD20 antibodies, which are less likely to internalize. As indicated in at p. 8 of the Non-Final Rejection, dated 03/02/2022, Applicant’s evidence of synergy was obtained using the anti-CD20 antibody rituximab, and the 6G11 antibody, and given that the newly amended claims are drawn to any anti-CD20 antibody, the claims are not commensurate in scope with Applicant’s evidence of synergy. One of ordinary skill in the art would not have had a reasonable certainty that the synergy observed by Applicant could be obtained using any anti-CD20 antibody, which includes antibodies that are prone to internalize as well as antibodies that are resistant to internalization. Furthermore the claims have been amended to recite the CDRs comprised within the 6G11 (anti-FcγRIIb) antibody; however the claims only require that the claimed anti-FcγRIIb comprise one of the CDRs comprised within the 6G11 (anti-FcγRIIb) antibody. Absent empirical determination one skilled in the art would be unable to determine which CDRs may be combined, for example, with the CDR of SEQ ID NO: 171 such that a resultant antigen-binding region is 1) capable of binding FcγRIIb and 2) capable of synergizing with rituximab to yield the observed synergistic results. As such following a consideration of the newly amended claims, it is submitted that the claims are not commensurate in scope with Applicant’s evidence of synergy.
	Applicant further asserts that the amended claims are not taught or suggested by the prior art, because the claims have been amended to recite 1) that the antibody molecule specifically targets CD20 and 2) that the agent that prevents or reduces FcγRIIb present on the target cell from binding to the Fc domain of the antibody molecule comprises at least one of the following CDR amino acid sequences: SEQ ID NO: 171 and SEQ ID NO: 172 and SEQ ID NO: 173 and SEQ ID NO: 174 and SEQ ID NO: 175 and SEQ ID NO: 176. 
This argument has been fully considered but is not deemed persuasive, because as indicated at p. 9 of the Non-Final Rejection, dated 09/28/2018, Tuaillon et al. teach methods of treating, managing, preventing, or ameliorating a B cell malignancy by administering, either alone or in combination with one or more other therapeutics, (a) antibodies that specifically bind FcyRIIb, and ... (b) a CD20-specific antibody, an analog, derivative or an antigen-binding fragment thereof (e.g., one or more CDRs of a CD20-specific antibody). Furthermore at p. 8, Cragg et al. teach agents that prevent or reduce FcγRIIb signaling, including an antibody that comprise the VH of SEQ ID NO: 12 and the VL of SEQ ID NO: 25. SEQ ID NO: 12 of Cragg et al. comprises the CDRs of the instant SEQ ID NO(s): 171-173, and SEQ ID NO: 25 of Cragg et al. comprises the CDRs of the instant SEQ ID NO(s): 174-176.
	Applicant further asserts that neither Tuaillon et al. nor Cragg et al. teach patients with relapsed/refractory cancer. Applicant also asserts that “[c]ontrary to the Examiner’s assertion, Tuaillon does not disclose the general concept of using a combination therapy and certainly does not teach or suggest the concept of the claimed combination therapy. Instead, the concept according to Tuaillon is based on the use of anti-FcγRIIB antibodies for direct antibody induced killing of FcγRIIB-expressing tumor cells and/or by neutralizing FcγRIIB reduced tumor cell killing by FcγR-expressing immune effector cells such as macrophages (see paragraphs [00121] and [00239]-[00241] of Tuaillon).”
	These arguments have been fully considered but are not deemed persuasive. As indicated at p. 9 of the Non-Final Rejection, dated 09/28/2018, Tuaillon et al. teach that methods of the invention may be used to treat cancers that are refractory to one or more standard therapies. Furthermore as indicated above Tuaillon et al. clearly teach the treatment of B cell malignancies by administering a combination of antibodies that specifically bind FcyRIIb and a CD20-specific antibody. At [0002], Tuaillon et al. specifically teach that “[t]he present invention relates to methods of treatment, prevention, management or amelioration of one or more symptoms of diseases or disorders associated with CD20 expression that encompass administration of a combination of (a) one or more antibodies that specifically bind FcγRIIB, particularly human FcγRIIB, with greater affinity than said antibodies bind FcγRIIA, and (b) one or more antibodies that specifically bind to CD20.” As such even though Tuaillon teaches anti-FcγRIIb antibodies for direct antibody induced killing of FcγRIIb-expressing tumor cells and/or by neutralizing FcγRIIb reduced tumor cell killing by FcγR-expressing immune effector cells such as macrophages, as stated at [0002], Tuaillon et al. clearly teach the general concept of using combination therapy.
Applicant further asserts that “Tuaillon does not discuss or even mention FcyRIIB-mediated internalization of anti-CD20 antibodies into tumor cells as a mechanism of resistance, which is a concept on which the present invention is based and which led the inventors to propose the claimed combination of antibodies. Therefore, the teachings and experimental data presented in Tuaillon would not motivate a skilled person to consider or investigate which cancer patients or which cancer types display strong internalization of anti-CD20 antibodies into tumor cells. Instead, based on the mechanisms disclosed in Tuaillon, the focus is on patients that a) have a good response to anti-FcγRIIB antibody therapy or b) have a high FcγRIIB antibody expression on immune cells.”
These arguments have been fully considered but are not deemed persuasive. It is noted that Tuaillon et al. do not discuss FcγRIIb-mediated internalization of anti-CD20 antibodies into tumor cells as a mechanism of resistance; however as indicated at p. 15-16 of the Final Rejection, dated 07/09/2019, Tuaillon et al. teach a method of treating cancer in a subject comprising administering to said patient an antibody that specifically binds a cell surface antigen of the target cell, such rituximab (anti-CD20), wherein said antibody comprises an Fc region that is capable of binding FcγRIIb, and b) an agent that prevents or reduces FcγRIIb on the target cell from binding to the Fc domain of the antibody molecule. Furthermore Cragg et al. teach that rituximab rapidly internalizes from the tumor cell surface. Cragg et al. also teach anti-FcγRIIb antibodies that are capable of blocking the internalization of rituximab by preventing or reducing the binding of FcγRIIb on tumor cells with said cell surface antigen-specific antibody, and Cragg et al. teach that blocking FcγRIIb augments the efficacy of anti-CD20 mAbs. One of ordinary skill in the art would have been motivated to modify the method of Tuaillon et al. to comprise the anti-FcγRIIb antibody of Cragg et al., because the resultant method would reasonably be expected to augment the efficacy of rituximab, thereby providing a therapeutic benefit to patients having FcγRIIb-expressing B cell cancers. Therefore even though Tuaillon et al. do not discuss the internalization of anti-CD20 antibodies into tumor cells as a mechanism of resistance, this deficiency is remedied by Cragg et al., because Cragg et al. teach that the efficacy of an anti-CD20 antibody may be increased by combining the administration of said antibody with an agent, such as an anti-FcγRIIb antibody, that prevents the internalization of said anti-CD20 antibody.
Applicant further asserts that “the claimed invention is not simply based on the idea of adding a second drug having its own independent effect (i.e, another monotherapy like chemotherapy, for example) to an existing therapeutic antibody like Rituximab. Rather, the claimed invention is based on a completely different concept - that is, of restoring the activity of a therapeutic antibody (such as Rituximab) against tumor cells that are fully resistant to it… The collective data presented in the present patent application strongly indicate that resistance is overcome by restoring sensitivity to the therapeutic antibody to the resistant cell (see paragraphs [0421]-[0442] in the published patent application). It is not the case that combining another drug with another mechanism of action contributes to a total ‘good enough’ effect. Instead, the mechanism demonstrated in the patent application is conceptually very different and is of strong medical significance because it means that the claimed invention can make the original therapeutic agent work once again either as monotherapy or in combination with other drugs.”
These arguments have been fully considered but are not deemed persuasive. It is noted that the claimed invention is based upon a concept of restoring the activity of a therapeutic antibody against tumor cells that have developed resistance; however this concept is contemplated by Cragg et al. At p. 1 and 2, Cragg et al. teach that “[t]he anti-CD20 monoclonal antibody (mAb) rituximab has improved the overall survival (OS) of patients with follicular (FL) and diffuse large B-cell lymphoma (DLBCL) (1-4). In mantle cell lymphoma (MCL), only modest responses are seen (5) whilst in chronic lymphocytic leukemia (CLL), initial single-agent rituximab trials produced less striking responses than in other non-Hodgkin lymphoma (NHL) counterparts (reviewed in (6). A proportion of lymphomas show primary resistance to rituximab or eventually become resistant to rituximab-containing combination therapy (7). The molecular basis behind this treatment resistance and the observed sensitivities of different NHL-subtypes to rituximab treatment is currently unknown, but may include levels of CD20 expression (8- 10), high expression of complement defense molecules (CD55 and CD59) (11, 12), development of apoptosis resistance (13) and sub-optimal Fc-gamma-receptor (FcγR) interactions as a result of expression of low affinity alleles (14). It is highly desirable to increase the effectiveness of such antibodies where treatment is not optimal or resistance is apparent.” At p. 3 and 4, Cragg et al. teach that “[u]nexpectedly, we now show that modulation correlates strongly with FcγRIIb surface expression, regardless of cell subtype, with over-expression being able to convert Ramos cells from slow to rapid modulators. Internalization of FcγRIIb occurred alongside CD20 and was preceded by its activation. Altogether these data provide a clear molecular rationale for the previously observed heterogeneity of modulation rates both within and between different NHL subtypes… Hence, we now show that, surprisingly, a key factor determining the effectiveness of antibodies to antigens such as CD20 is interaction with the inhibitory FcγRIIb (also known as and including, CD32, CD32B, CD32B1, CD32B2, FcRII, FcγRII or FcRIIB) on the surface of the same cell. This interaction leads to internalisation of the antibodies by the target cell, thus removing their ability to interact with effector cell Fc receptors. We further demonstrate that agents such as anti-CD32 mAb are able to block this internalisation. We also demonstrate that such agents can be used in combination with antibodies (such as rituximab) to target-cell surface antigens and improve their activity in vivo to delete normal B cells or tumour cells.” Based upon the teachings of Cragg et al., one of ordinary skill in the art would appreciate that anti-CD20 antibodies are used to treat various forms of B cell cancer; however the internalization of anti-CD20 antibodies may lead to a lack of effectiveness or resistance to said anti-CD20 antibodies. In order to improve the effectiveness of anti-CD20 antibodies, Cragg et al. suggest the administration of anti-CD20 antibodies in combination with anti-CD32 (anti-FcγRII) antibodies, because anti-CD32 antibodies are able to block the internalization of anti-CD20 antibodies, which would be expected to improve the in vivo activity of anti-CD20 antibodies. Therefore it appears that the invention of Tuaillon et al., Cragg et al., and Wolin et al. functions by restoring the activity of anti-CD20 antibodies against tumor cells that have developed a resistance to anti-CD20 antibodies.
Applicant further asserts that “[m]oreover, while the Examiner argued that it would be obvious to choose the claimed combination of antibodies because Rituximab was known to be used in combination treatments once a cancer relapsed, the example cited is a combination of Rituximab and IL-2 (see Wolin at paragraphs [0017]-[0019]). The instantly claimed combination is clearly a very different both structurally and mechanistically to combining Rituximab with a second antibody.” This argument has been fully considered but is not deemed persuasive, because as indicated at p. 11 of the Final Rejection, dated 07/09/2019, Tuaillon et al. clearly teach methods of treating cancer by administering Rituximab in combination with an agent that that prevents or reduces FcγRIIb present on the target cell from binding to the Fc domain of the antibody molecule.

New Grounds of Rejection
Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 58, 63, 64, 67, 68, and 70-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 3 is drawn to an anti-FcγRIIb antibody that comprises at least one of the following CDR amino acid sequences: SEQ ID NO: 171 and SEQ ID NO: 172 and SEQ ID NO: 173 and SEQ ID NO: 174 and SEQ ID NO: 175 and SEQ ID NO: 176. The claims encompass a large number of anti-FcγRIIb antibodies having diverse heavy and light chain CDR amino acid sequences. Following a review of the specification, it appears that Applicant has described one species in the claimed genus of anti-FcγRIIb antibodies, specifically an anti-FcγRIIb antibody that comprises SEQ ID NO(s): 171-176; however in view of this disclosure, Applicant is claiming a broad genus of molecules that would be expected to encompass multiple anti-FcγRIIb binding domains having diverse heavy and light chain CDR sequences. Even though Applicant has disclosed a single species within said genus, the specification does not provide adequate written description for the entire claimed genus, because one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which heavy and light chain CDR sequences (and combinations of said CDR sequences) give rise to antibody molecules capable of binding FcγRIIb. For example the claims encompass an anti-FcγRIIb antibody that comprises only the heavy chain CDR1 of SEQ ID NO: 171. Absent empirical determination one skilled in the art would be unable to determine which additional five CDRs may be paired with the HCDR1 of SEQ ID NO: 171 such that a resultant antigen-binding domain is capable of binding FcγRIIb. As detailed below Applicant’s disclosure is not sufficient to demonstrate possession of the entire claimed genus, and as such Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed a single species within the genus claimed; however given the substantial antibody structure variation within the genus and the high level of unpredictability in the art, the disclosure of two species comprised within the claimed genus is not sufficiently representative of the entire genus.
Furthermore Applicant has not disclosed relevant, identifying characteristics of CDR region amino acid sequences (or combinations thereof) that confer upon an antibody the ability to bind FcγRIIb, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind FcγRIIb. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody’s ability to bind antigen. Absent a description of the at least minimal structural features correlating with a functional ability to bind FcγRIIb which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which heavy and light chain CDR amino acid sequences (or combinations thereof) may be combined with any of the claimed CDRs such that the resultant heavy and light chain variable regions comprise six CDRs that confer the ability to bind FcγRIIb. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind FcγRIIb, and because the single species detailed above are not sufficient to describe the claimed genus, it is submitted that the written description requirement of 35 U.S.C. 112(a) has not been met. 
Although screening techniques can be used to isolate antibodies that possess the ability to bind FcγRIIb, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Accordingly given the unpredictability associated with antibody CDR region changes on antigen binding and given the lack of particularity with which the claimed antibodies are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed invention at the time the application was filed.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642